      Case 4:20-cr-00006-CDL-MSH Document 30 Filed 07/19/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

 UNITED STATES OF AMERICA

          v.                                       Case No.: 4:20-CR-00006-CDL-MSH-1

 TRUC TRAN


                  ORDER ON DEFENDANT’S UNOPPOSED MOTION
                 FOR CONTINUANCE IN THE INTEREST OF JUSTICE


       Defendant TRUC TRAN, has moved the Court to continue the change of plea hearing in

his case, presently scheduled for July 21, 2020. The Government does not oppose this motion.

Defendant was arraigned on February 21, 2020 and is currently detained. Additional time is

needed.

       The Court finds that it is in the interests of justice to allow the continuance for additional

time to allow counsel preparation for the hearing. Failure to grant a continuance would deny

counsel reasonable time for effective preparation and could result in a miscarriage of justice.

       Accordingly, Defendant=s Unopposed Motion for Continuance in the Interest of Justice

[Doc. 29] is GRANTED, and it is hereby ordered that this case shall be continued until August

18, 2020. The delay occasioned by this continuance shall be deemed excludable pursuant to the

provisions of the Speedy Trial Act, 18 U.S.C. ' 3161.

       It is SO ORDERED, this __17th___ day of _July_ 2020.




                                              S/Clay D. Land
                                              CLAY D. LAND
                                              UNITED STATES DISTRICT JUDGE
